           Case 4:19-cv-01754-LCB Document 16 Filed 03/11/21 Page 1 of 11                  FILED
                                                                                  2021 Mar-11 AM 09:33
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ALABAMA
                                MIDDLE DIVISION
CHRISTA POOLE,                               )
                                             )
          Plaintiff,                         )
                                             )
v.                                           )   Case No.: 4:19-cv-1754-LCB
                                             )
SOCIAL SECURITY                              )
ADMINISTRATION,                              )
COMMISSIONER,                                )

          Defendant.

                             MEMORANDUM OPINION

          On October 27, 2019, the Plaintiff, Christa Poole, filed a complaint seeking

judicial review of an adverse decision of the Commissioner of the Social Security

Administration (“the Commissioner”) pursuant to 42 U.S.C. § 405(g).               The

Commissioner filed an answer on March 30, 2020. Poole filed a brief in support of

her position on May 27, 2020, and the Commissioner filed a response on July 1,

2020. Poole did not file a reply brief. Accordingly, the issue is now fully briefed

and is ripe for review. For the reasons that follow, the Commissioner’s final

decision is affirmed.

     I.      Background

          Poole protectively filed an application for supplemental security income

(“SSI”) on August 16, 2016, alleging disability beginning May 1, 2015. After the
         Case 4:19-cv-01754-LCB Document 16 Filed 03/11/21 Page 2 of 11




claim was denied on December 9, 2016, Poole requested a hearing before an

Administrative Law Judge (“ALJ”). That hearing was held on September 11,

2018. Poole was represented by counsel and testified at the hearing, as did a

vocational expert (“VE”). The ALJ subsequently issued an unfavorable decision.

Poole then requested review of the ALJ’s decision by the Appeals Council, but that

request was denied on September 6, 2019. This lawsuit followed.

   II.    The ALJ’s decision

     After the hearing, the ALJ issued a written opinion explaining his decision.

(R. at 15-26). In issuing his decision, the ALJ followed the five-step evaluation

process set out by the Social Security Administration. 20 CFR 416.920(a). The

steps are followed in order and, if it is determined that the claimant is or is not

disabled at a particular step of the evaluation process, the ALJ will not proceed to

the next step.

     The first step requires the ALJ to determine whether the claimant is engaging

in substantial gainful activity, which is defined as work involving significant

physical or mental activities usually done for pay or profit.      If a claimant is

engaged in substantial gainful activity, she is not disabled, and the inquiry stops.

Otherwise, the ALJ will proceed to step two. In the present case, the ALJ found

that Poole had not engaged in substantial gainful activity since August 16, 2016.

(R. at 17). Accordingly, the ALJ moved on to the second step of the evaluation.


                                         2
        Case 4:19-cv-01754-LCB Document 16 Filed 03/11/21 Page 3 of 11




     At step two, an ALJ is to determine whether the claimant has a medically

determinable impairment that is “severe” or a combination of impairments that is

“severe.” 20 CFR 416.920(c). An impairment is severe if it “significantly limits

[a claimant’s] physical or mental ability to do basic work activities….” Id. If a

claimant does not have a severe impairment, she is not disabled, and the inquiry

ends. If she does have a severe impairment, the ALJ will proceed to the third step.

In the present case, the ALJ found that Poole had the following severe

impairments: obesity, diabetes mellitus with neuropathy, sleep-related breathing

disorders, depression, and anxiety disorder. (R. at 17). The ALJ found that

Poole’s hypertension and hyperlipidemia were not severe.

     At the third step, an ALJ determines whether the claimant’s impairments or

combination thereof are of a severity to meet or medically equal the criteria of an

impairment listed in 20 CFR Part 404, Subpart P, Appendix I. If the claimant’s

impairment or impairments meet or equal a listed impairment, then the claimant is

disabled, and the evaluation ends. Else, the ALJ proceeds to the next step. In this

case, the ALJ found that Poole’s impairments did not meet or equal any of the

listed criteria and, therefore, proceeded to step four.

     Step four of the evaluation requires an ALJ to determine the claimant’s

residual functional capacity (“RFC”), and whether she has the RFC to perform the

requirements of any past relevant work. 20 CFR 416.920(f). The term “past


                                           3
          Case 4:19-cv-01754-LCB Document 16 Filed 03/11/21 Page 4 of 11




relevant work” means work performed within the last 15 years prior to the alleged

date of onset. If a claimant has the RFC to perform past relevant work, she is not

disabled, and the evaluation stops. Otherwise, the evaluation proceeds to the final

step. In Poole’s case, the ALJ found that she did not have the RFC to perform her

past work as a certified nurse assistant or a cashier-stocker. (R. at 21). Therefore,

he proceeded to the final step in the evaluation process.

     At the final step, the ALJ considers whether the claimant is able to do any

other work considering her RFC, age, education, and work experience.            If a

claimant is able to do other work, she is not disabled. If a claimant is unable to do

such work, then she is disabled. According to the ALJ, Poole had the RFC to

perform sedentary work as defined in 20 CFR 416.967(a), with certain limitations.

Id. After hearing testimony from a VE, the ALJ determined that there were jobs

existing in significant numbers in the national economy that Poole would be able to

do given her RFC, age, education, and work experience. Specifically, the VE

opined that Poole could perform the work of a wire wrapper, final assembler, and a

stuffer. (R. 55). Therefore, the ALJ found, Poole was not disabled as defined by

the Social Security Administration.

   III.    Standard of Review

      The Court must determine whether the Commissioner’s decision is

supported by substantial evidence and whether the correct legal standards were


                                          4
         Case 4:19-cv-01754-LCB Document 16 Filed 03/11/21 Page 5 of 11




applied. Winschel v. Comm'r of Social Sec., 631 F.3d 1176, 1178 (11th Cir. 2011).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Id. (internal

citation and quotation marks omitted). “This limited review precludes deciding the

facts anew, making credibility determinations, or re-weighing the evidence.”

Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). Thus, while the Court

must scrutinize the record as a whole, the Court must affirm if the decision is

supported by substantial evidence, even if the evidence preponderates against the

Commissioner’s findings. Henry v. Comm'r of Soc. Sec., 802 F.3d 1264 (11th Cir.

2015); Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

   IV.    Poole’s arguments

      In her brief, Poole first contends that the ALJ did not properly evaluate her

obesity and its interplay with her other impairments. According to Poole, the

medical evidence “seems to show a significant interplay between [her] problems

with her diabetes and her problems with her weight….” (Doc. 13 at 15). Poole

also claims that her sleep apnea and mental issues are worsened by her obesity. Id.

      Poole specifically argues that the ALJ failed to properly follow Social

Security Ruling (“SSR”) 02-1p, a policy interpretation entitled, “Evaluation of

Obesity.” Id. at 11. That policy, Poole says, recognizes that obesity requires

special consideration in the evaluation of a disability claim because of the fact that


                                          5
       Case 4:19-cv-01754-LCB Document 16 Filed 03/11/21 Page 6 of 11




obesity can contribute to or worsen other impairments including musculoskeletal

problems, sleep apnea, and mental impairments.

      According to Poole, the ALJ did not apply SSR 02-1p to his evaluation

of her claims. The Eleventh Circuit has held:

      Social Security Regulation 02–1p provides that obesity shall be
      considered when determining if (1) a claimant has a medically
      determinable impairment, (2) the impairment is severe, (3) the
      impairment meets or equals the requirements of a listed impairment,
      and (4) the impairment bars claimant “from doing past relevant work
      and other work that exists in significant numbers in the national
      economy.” SSR 02–1p. The Regulation also states that:

            Because there is no listing for obesity, we will find that
            an individual with obesity “meets” the requirements of a
            listing if he or she has another impairment that, by itself,
            meets the requirements of a listing. We will also find that
            a listing is met if there is an impairment that, in
            combination with obesity, meets the requirements of a
            listing....

            We may also find that obesity, by itself, is medically
            equivalent to a listed impairment.... For example, if the
            obesity is of such a level that it results in an inability to
            ambulate effectively, as defined in sections 1.00B2b or
            101.00B2b of the listings, it may substitute for the major
            dysfunction of a joint(s) due to any cause (and its
            associated criteria), with the involvement of one major
            peripheral weight-bearing joint in listings 1.02A or
            101.02A, and we will then make a finding of medical
            equivalence....

            We will also find equivalence if an individual has
            multiple impairments, including obesity, no one of which
            meets or equals the requirements of a listing, but the
            combination of impairments is equivalent in severity to a
            listed impairment.
                                         6
       Case 4:19-cv-01754-LCB Document 16 Filed 03/11/21 Page 7 of 11




      SSR 02–1p.

Lewis v. Comm'r of Soc. Sec., 487 F. App'x 481, 483 (11th Cir. 2012).

      Poole does not specifically articulate which listing, if any, she believes is

met by the interplay between her obesity and her other conditions. Nevertheless,

she argues that the ALJ never actually applied SSR 01-1p to her claims. While

conceding that the ALJ devoted an entire paragraph of his opinion to discussing

her obesity, see (Doc. 13 at 13-14), quoting (R. 17-18), and opining that it “may be

a good start to his decision,” Poole argues that the opinion was nevertheless

deficient. The Court disagrees.

      As noted, the ALJ found that Poole’s obesity was a severe impairment and

made the following findings:

      The claimant was reported to be five feet two inches tall and weighed
      223 pounds at her consultative examination on October 22, 2016.
      (Exhibit B17F). Dr. Lianke Mu, her primary care physician, reported
      on February 14, 2018, noted that the claimant weighed 242 pounds,
      and assigned a body mass index (BMI) of 44.26. (Exhibit 22F).
      According to the National Institute of Health (NIH) in its Clinical
      Guidelines on the Identification, Evaluation, and Treatment of
      Overweight and Obesity in Adults (NIH Publication No. 98-4083,
      September 1998), the claimant is at Level II level of obesity,
      representing a greater risk for developing obesity-related impairments.
      Pursuant to SSR 02-1p, the undersigned finds that this impairment,
      either singly or in combination with her other impairments, has more
      than a minimal impact on the claimant’s ability to engage in work
      related activities and is therefore severe.




                                         7
        Case 4:19-cv-01754-LCB Document 16 Filed 03/11/21 Page 8 of 11




(R. 17-18)(emphasis added). Although Poole claims this to be insufficient, she

does not elaborate on the argument.

       However, the Court finds that the ALJ properly applied SSR-02-1p. In

finding that Poole’s obesity, “either singly or in combination with her other

impairments, has more than a minimal impact” on Poole’s ability to work, the ALJ

was in fact considering the interplay between her obesity and all of her other

impairments, both severe and non-severe. See Wilson v. Barnhart, 284 F.3d 1219,

1224-25 (11th Cir. 2002)(requirement to consider impairments in combination met

when ALJ states the claimant “did not have an impairment or combination of

impairments” that amount to a disability). Further, in assessing Poole’s RFC, the

ALJ stated that he considered “the entire record” and “considered all symptoms

and the extent to which these symptoms can reasonably be accepted as consistent

the objective medical evidence and other evidence.” (R. at 21). See Heatly v.

Comm’r of Soc. Sec., 382 F. App’x 823, 825 n.3 (11th Cir. 2010)(ALJ’s statements

that he considered “the entire record” and “all symptoms” indicate he considered

all of claimant’s impairments). Thus, contrary to Poole’s contention, the ALJ did

consider her obesity in combination with her other impairments. The Court finds

this to be sufficient.

       The Court also notes that the ALJ’s findings regarding her obesity are

supported by substantial evidence. The ALJ found that Dr. Mu noted Poole had


                                       8
         Case 4:19-cv-01754-LCB Document 16 Filed 03/11/21 Page 9 of 11




uncontrolled diabetes on November 30, 2016, and that Dr. Mu counseled her on

better eating habits (R. at 23, 588-89). However, the ALJ also observed that Dr.

Mu’s examination was within normal limits (R. at 23, 587-88). Specifically, Dr.

Mu described Poole as alert, pleasant, and in no acute distress (R. at 587). He

observed no swelling, tenderness, redness, or deformity of joints, and noted she

had a normal gait. (R. 588). Dr. Mu’s psychological examination showed that

Poole was oriented, had intact cognitive function, good eye contact, and clear

speech. Id.

        The ALJ also noted that Poole returned to Dr. Mu on March 7, 2017, and

reported she felt fine with no complaints (R. at 23, 584). The ALJ further observed

that Dr. Mu described Poole’s diabetes as much improved and encouraged her to

continue complying with dieting and taking her prescribed medication (R. at 23,

585).    Further, as the ALJ observed, Dr. Mu’s examination of Plaintiff was

generally unremarkable (R. at 24, 584). Thus, it is apparent from the ALJ’s

opinion that he considered Poole’s obesity along with her other impairments and

that his findings were supported by substantial evidence.

        Poole also appears to argue that she would be unable to do the jobs

identified by the VE in his determination that there was work for her in the national

economy. According to Poole, the sedentary jobs of wire wrapper, final assembler,

and stuffer “would clearly be production level jobs.” (Doc. 13, at 17). However,


                                         9
        Case 4:19-cv-01754-LCB Document 16 Filed 03/11/21 Page 10 of 11




Poole cites no authority for this proposition. Poole then appears to argue that she

would be unable to perform these jobs because, she says, her impairments do not

allow her to maintain attention and concentration for two hours with customary

rest breaks.   Although the ALJ specifically found that she would be able to

maintain such concentration, Poole asserts that this finding is not supported by

substantial evidence. The Court disagrees.

        In his opinion, the ALJ stated that he found evidence to suggest only a

moderate level of difficulties in maintaining concentration, persistence and pace.

(R. at 20). Further, the ALJ found that, with regard to concentrating, persisting, or

maintaining pace, there was no evidence that Poole has more than moderate

limitations. Id. This is supported by various records from Dr. Mu in which he

notes no abnormal psychiatric findings. Further, Poole has pointed to no records

that would contradict this finding.

   V.     Conclusion

          For the foregoing reasons, the Court finds that the decision of the

   Commissioner is due to be and is hereby AFFIRMED. A final order will be

   entered separately.




                                         10
Case 4:19-cv-01754-LCB Document 16 Filed 03/11/21 Page 11 of 11




DONE and ORDERED March 11, 2021.



                          _________________________________
                          LILES C. BURKE
                          UNITED STATES DISTRICT JUDGE




                              11
